

AMENDMENT TO SECURITIES PURCHASE AGREEMENT
This AMENDMENT TO SECURITIES PURCHASE AGREEMENT, dated as of October 28, 2019
(this “Amendment”), is made and entered into by and among Sesen Bio, Inc., a
Delaware corporation (the “Company”) and the undersigned parties (the “Holders”)
in connection with that certain Securities Purchase Agreement, dated as of March
20, 2018 (the “Agreement”), by and among the Company and each purchaser
identified on the signature pages thereto (each, including its successors and
assigns, a “Purchaser” and collectively, the “Purchasers”). As used in this
Amendment, capitalized terms which are not defined herein shall have the
meanings ascribed to such terms in the Agreement.
W I T N E S S E T H
WHEREAS, pursuant to Section 5.5 of the Agreement, any amendment to the
Agreement requires a written instrument signed by Purchasers which purchased at
least 50.1% in interest of the Securities based on the initial Subscription
Amounts under the Agreement;
WHEREAS, the Holders purchased at least 50.1% in interest of the Securities
based on the initial Subscription Amounts under the Agreement;
WHEREAS, the Company and the Holders desire to amend the Agreement to delete
Section 4.12(b) of the Agreement in its entirety; and
WHEREAS, the Holders beneficially own Warrants, and concurrently herewith are
entering into agreements to reduce the exercise price of such Warrants, modify
the Variable Rate Transaction provision contained in such Warrants and/or
exercise such Warrants (the “Other Agreements”);
NOW, THEREFORE, for good and valuable consideration the receipt and adequacy of
which are hereby acknowledged, the Company and the Holders hereby agree as
follows:
1.Amendment to Agreement.
(a)    Upon the effectiveness of the Other Agreements, Section 4.12(b) of the
Agreement shall be deleted in its entirety.
2.    Miscellaneous.
(a)    Successors and Assigns. This Amendment shall be binding upon and inure to
the benefit of and be enforceable by the respective successors and permitted
assigns of the parties hereto.
(b)    No Modification. Except as expressly set forth herein, the Agreement is
and shall remain unchanged and in full force and effect, and nothing contained
in this Amendment shall, by implication or otherwise, limit, impair, constitute
a waiver of, or otherwise affect the rights and remedies of the parties, or
shall alter, modify, amend or in any way affect any of the terms, conditions,
obligations, covenants or agreements contained in the Agreement.
(c)    Governing Law. This Amendment and all actions arising out of or in
connection with this Amendment shall be governed by and construed in accordance
with the internal laws of the State of New York, without regard to the
principles of conflicts of law thereof.
(d)    Counterparts. This Amendment may be executed in any number of
counterparts, including counterparts transmitted by facsimile or other
electronic transmission, and by different parties hereto in separate
counterparts, with the same effect as if all parties had signed the same
document. All such counterparts shall be deemed an original, shall be construed
together and shall constitute one and the same instrument.
[Signature Pages Follow]



The parties hereto have caused this Amendment to be duly executed and delivered
by their duly authorized officers as of the day and year first above written.
Sabby Volatility Warrant Master Fund, Ltd.
 
 
 
 
 
 
 
 
 
 
 
By:
 
/s/ Robert Grundstein
 
 
Name: Robert Grundstein
 
 
Title: COO





The parties hereto have caused this Amendment to be duly executed and delivered
by their duly authorized officers as of the day and year first above written.
M. Kingdon Offshore Master Fund L.P.
 
 
By:
 
Kingdon Capital Management, as agent and investment advisor
 
 
 
By:
 
/s/ William Walsh
 
 
Name: William Walsh
 
 
Title: CFO

 





The parties hereto have caused this Amendment to be duly executed and delivered
by their duly authorized officers as of the day and year first above written.


SESEN BIO, INC.



By: /s/ Thomas R. Cannell    
Name: Thomas R. Cannell
Title: President & CEO








1
   
 